DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-17 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following titles are suggested: 

I.	Cooling System Employing Energy Release During Expansion to Drive Work Recovery Compressor.

II.	Cooling System with Energy Recovery.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11187437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in the manner in which the claimed limitations are phrased. For example, claim of 2 of the instant application is identical in scope with claim 1 of cited patent above. Because a flash tank is a known device employed when pressure is too high so as to reduce compressor power consumption as evidenced by Sienel (US 6385980 B1; col. 12, L 11-14); an ordinary skill artisan would have appreciated that claim 1 as presented in the cited patent above could be practice without the use of a flash tank; especially in systems. Alternatively, based on the teachings of the general state of the art (as evidenced by Sienel above), it would have been obvious for an ordinary skill artisan to remove the flash tank of U.S. Patent No. 11187437 B2 (whereby the invention of claim 1 of the instant application will be met); with the benefit of manufacturing a cheaper device (less component) with the trade off being higher energy consumption. The analysis above also applies to independent claims 7 and 13.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in the independent claims; and specifically does not disclose the following: a second expander configured to expand the refrigerant from the first expander; a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load; a second work recovery compressor configured to compress the refrigerant from the second load, the second expander configured to drive the second work recovery compressor; and a second compressor configured to compress the refrigerant from the second work recovery compressor. 
The closest prior art of record, Ogata an apparatus (Fig. 1) comprising a first expander #3 configured to expand a refrigerant ([0019]); a first load #4 configured to use the refrigerant from the flash tank to cool a space proximate the first load (see Fig. 1, [0023]); a first work recovery compressor #5 configured to compress the refrigerant from the first load (Fig. 1, [0016] & [0023]), the first expander configured to drive the work recovery compressor ([0024]); a first compressor #1 configured to compress the refrigerant from the work recovery compressor ([0017]). Although Ogata does not disclose a valve configured to reduce a pressure of the refrigerant received from the first work recovery compressor below a threshold, wherein the first compressor receives the refrigerant from the valve; Ogata clearly discloses a valve #63 configured to reduce a pressure of the refrigerant supplied to the compressor #1 ([0027]). In other words, Ogata discloses the concept of providing a valve to a gas suction line of a compressor to regulate the flow to said compressor. Further, Christensen teaches the provision of a valve (on conduit #25, Fig. 1) between two compression stages #24 and #14. Thus, because Ogata discloses a suction line #6f for providing refrigerant to compressor #1 and because Ogata further discloses the concept of providing a valve to a gas suction line of a compressor; and because Christensen teaches the concept of providing a valve between two compression stages; it would have been an obvious mechanical expedient for one of ordinary skills in the art to have provided the apparatus of Ogata with a valve configured to reduce a pressure of the refrigerant to be supplied to the first compressor; with the benefit of adjusting the amount of refrigerant supplied to the compressor as suggested by Ogata ([0027]); thereby, reducing the risk of compressor failure due to overloading of the compressor. 
Ogata as modified does not also disclose a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space, the first compressor configured to compress the refrigerant from the second load. In the same field of endeavor, Zimmermann teaches a system (Fig. 1) comprising a flash tank #130, a first load #180, and a second load #210 configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space (see Fig. 1, col. 3, L 1-12). In other words, Zimmermann teaches the provision of multiples evaporators downstream of a flash tank, the multiple evaporators operating at different temperatures. Thus, it would have been an obvious mechanical expedient for one of ordinary skills in the art to have further provided the apparatus of Ogata with a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space, in a similar manner as taught by Zimmermann; with the benefit of allowing the system to operate efficiently for cooling spaces requiring different cooling loads; thereby, providing greater thermal comfort said spaces by virtue of preventing overcooling. 
Ogata as modified above does not also discloses the aforementioned limitations in the 3" paragraph hitherto. The provision of a second expander configured to expand the refrigerant from the first expander; a second work recovery compressor configured to compress the refrigerant from the second load, the second expander configured to drive the second work recovery compressor; and a second compressor configured to compress the refrigerant from the second work recovery compressor would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since these structural elements are not merely duplicated parts; but required a specific connection amongst them as well as a specific flow of refrigerant. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Ogata in combination with Christensen and Zimmermann to incorporate the aforementioned limitations. For these reasons, the claims above are patentable over the prior art of record.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763